Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jindal [US 2018/0031965 A1] (hereinafter Jindal) and further in view of Tsutomu [JP 2004006799 A] (hereinafter Tsutomu).

Regarding claim 1, Jindal teaches,
a reflective mask (400, Fig. 5), comprising: 
a substrate (414, Fig. 5, Para. 73); 
a reflective multilayer (412, Fig. 5, Para. 73) disposed on the substrate (414); 
a capping layer (422, Fig. 5, Para. 73) disposed on the reflective multilayer (414); and 
an absorber layer (comprising absorber layer pairs 420a-420f, Fig. 5, Para. 73) disposed on the capping layer (422), 
wherein the absorber layer includes a CrN, or CrON layer (Para. 74), having a nitrogen concentration (wherein a nitrogen gas [N2] can be used to form nitride layers, Para. 78).
Jindal does not specifically teach,
that the nitrogen concentration is non-uniform.
However, it is noted that Jindal does teach,
wherein a nitrogen gas [N2] can be used to form nitride layers which would be obvious to one in the art that nitrogen concentration would vary throughout the absorber layer material; especially in cases in which a plasma gas is used as taught by the prior art of record (Para. 78).
Referring to Tsutomu, Tsutomu teaches,
wherein the absorber layer includes a CrN, or CrON layer, having a non-uniform nitrogen concentration (wherein layer 3 and 4 may comprise said material and nitrogen concentration changes throughout layer thickness, Para. 20-21).
In view of such teachings of Jindal and Tsutomu,
it would have been obvious to one of ordinary skill in the art at the time of the invention to have applied the non-uniform nitrogen concentrations of Tsutomu (or other dopant/impurity concentrations) within an absorber layer or other functional layers as a mere selection of an art-recognized nitrogen profile suitable for the intended use of the layers from Jindal (see MPEP § 2144.07).

Regarding claim 2, Jindal teaches,
the reflective mask of claim 1, wherein a thickness of the absorber layer (comprising absorber layer pairs 420a-420f, Fig. 5, Para. 73) is in a range from 20 nm to 50 nm (wherein absorber layer pairs 420a/420b, 420c/420d, and 420e/420f may have thickness in range of 0.1 to 10 nm and may comprise 10 to 40 layer pairs which would fall within the range of 20 nm to 50 nm, Fig. 5, Para. 76-77).
In view of such teachings of Jindal, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to try combinations of absorber layers/absorber layer pairs where thickness values fall within claimed ranges through routine experimentation and to optimize the structure and fabrication of the claimed structure.  Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists to achieve suitable performance of the absorber layer (see In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 [Fed. Cir. 1997], see MPEP § 2144.05).

Regarding claim 8, Jindal teaches,
the reflective mask of claim 1, wherein the absorber layer (comprising absorber layer pairs 420a-420f, Fig. 5, Para. 73) includes a region made of CrO or Cr (Para. 74).

Claims 3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jindal and further in view of Tsutomu and Kosuke [JP 2009212220 A; additional English translation from eSpacenet.com starting on page 24 of attached reference] (hereinafter Kosuke).

Regarding claim 3, Jindal teaches,
the absorber layer (comprising absorber layer pairs 420a-420f, Fig. 5, Para. 73).
Jindal does not specifically teach,
wherein the absorber layer includes one or more of Li, Be, B, C or Si.
Referring to Kosuke, Kosuke teaches,
the reflective mask of claim 1, wherein the absorber layer (15 [comprised of 15a/15b, Fig. 1, Para. 17) includes one or more of Li, Be, B, C or Si (e.g. tantalum boron nitride [TaBN], tantalum boron oxide [TaBO], Para. 23).
In view of such teachings of Jindal and Kosuke, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the absorber layer of the claimed composition for the known optical properties (i.e. reflectivity) and structural stability or chemical resistivity (i.e. for etching layers/etch selectivity) favorable to the fabrication and intended performance of the device (see MPEP § 2144.07).

Regarding claim 9, Jindal teaches,
a reflective mask (400, Fig. 5), comprising: 
a substrate (414, Fig. 5, Para. 73); 
a reflective multilayer (412, Fig. 5, Para. 73) disposed on the substrate (414); 
a capping layer (422, Fig. 5, Para. 73) disposed on the reflective multilayer (414); 
a layer (wherein absorber layer 420a or absorber layer pair 420a/420b may serve as an intermediate layer and furthermore, may comprise same materials as the capping layer and serve to affect etch properties, Fig. 5, Para. 72) disposed on the capping layer (422); and 
an absorber layer (comprising absorber layer pairs 420a-420f, Fig. 5, Para. 73) disposed on the intermediate layer (420a or 420a/420b), 
wherein the absorber layer includes a CrN, or CrON layer (Para. 74), having a nitrogen concentration in the absorber layer (wherein a nitrogen gas [N2] can be used to form nitride layers and it would have been known in the art to attain the claimed difference in diffusion concentration/gradient across thickness of a deposited film, Para. 78).
Jindal does not specifically teach,
an intermediate layer disposed on the capping layer, and
the nitrogen concentration being deeper a surface region of the absorber layer than in a region deeper than the surface region of the absorber layer.
However, it is noted that Jindal does teach,
an absorber layer 420a or absorber layer pair 420a/420b serving as an intermediate layer and furthermore, may comprise same materials as the capping layer and serve to affect etch properties, (Fig. 5, Para. 72).
Referring to Kosuke, Kosuke analogously teaches,
a reflective mask (100, Fig. 1), comprising: 
a substrate (11, Fig. 1, Para. 17); 
a reflective multilayer (12, Fig. 1, Para. 17) disposed on the substrate (11); 
a capping layer (13, Fig. 1, Para. 17) disposed on the reflective multilayer (12); 
an intermediate layer (14, Fig. 1, Para. 17) disposed on the capping layer (13); and 
an absorber layer (15, Fig. 1, Para. 17) disposed on the intermediate layer (14), 
wherein the absorber layer (15) includes a CrN, or CrON layer (15a and/or 15b, Para. 23-24).
Kosuke does not specifically teach, 
having a higher nitrogen concentration in a surface region of the absorber layer than in a region deeper than the surface region of the absorber layer.
However, it is noted that Kosuke does mention,
wherein 15a and/or 15b would be obvious to have combinations of equal of differing nitrogen concentrations dependent on material used (i.e. nitrogen containing CrN in one or both layers, Para. 22-24).
Referring to Tsutomu, Tsutomu teaches,
wherein the absorber layer includes a CrN, or CrON layer, having a higher nitrogen concentration in a surface region of the absorber layer than in a region deeper than the surface region of the absorber layer (wherein layer 3 and 4 may comprise said material and nitrogen concentration changes throughout layer thickness, Para. 20-21).
In view of such teachings of Jindal, Kosuke, and Tsutomu,
it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the claimed layers with the chromium based absorber layer, with its known hardness and corrosion resistance properties, towards the surface of the device to form the light receiving structure.  Furthermore, it would have been obvious to have applied the non-uniform nitrogen concentrations of Tsutomu (or other dopant/impurity concentrations) within an absorber layer or other functional layers as a mere selection of an art-recognized nitrogen profile suitable for the intended use of the layers from Jindal (see MPEP § 2144.07).

Regarding claim 10, Jindal teaches,
the reflective mask of claim 9, wherein a thickness of the absorber layer (comprising absorber layer pairs 420a-420f, Fig. 5, Para. 73) is equal to or less than 45 nm (wherein absorber layer pairs 420a/420b, 420c/420d, and 420e/420f may have thickness in range of 0.1 to 10 nm and may comprise 10 to 40 layer pairs which may remain at less than 45 nm in thickness, Fig. 5, Para. 76-77).
In view of such teachings of Jindal and Kosuke, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to try combinations of absorber layers/absorber layer pairs where thickness values fall within claimed ranges through routine experimentation and to optimize material, optical and structural properties (i.e. extinction coefficient, refractivity) and fabrication of the claimed structure.  Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists to achieve suitable performance of the absorber layer (see In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 [Fed. Cir. 1997], see MPEP § 2144.05).

Regarding claim 11, Jindal teaches,
the reflective mask of claim 9, wherein a layer (wherein an absorber layer in contact with capping layer 422 [i.e. 420a or pair 420a/420b, Fig. 5] may analogously form an intermediate layer) includes at least one of TaB, TaO, TaBO or TaBN, silicon, a silicon-based compound, ruthenium, or a ruthenium-based compound (comprising said materials, Para. 74-75).
Jindal does not specifically teach, 
the layer being an intermediate layer.
However, it is noted, that Jindal does teach,
an absorbing layer, or absorbing layer pair, which may be in contact with capping layer 422 (i.e. 420a or pair 420a/420b, Fig. 5) may analogously form an intermediate layer comprising some of the claimed materials (Para. 74-75).
Referring to Kosuke, Kosuke teaches,
the reflective mask of claim 9, wherein the portion of absorbing layer (15a, Fig. 1) directly contacting the intermediate layer (14, Fig. 1, Para. 17) includes at least one of TaB, TaO, TaBO or TaBN, silicon, a silicon-based compound, ruthenium, or a ruthenium-based compound (Para. 23).
In view of such teachings of Jindal and Kosuke, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to have formed the intermediate layer of the claimed material elements or material compounds for the intended function of the end structure (see MPEP § 2144.07).

Regarding claim 12, Jindal teaches,
the reflective mask of claim 9, wherein the layer (wherein an absorber layer in contact with capping layer 422 [i.e. 420a or pair 420a/420b, Fig. 5] may analogously form an intermediate layer) includes at least one of titanium oxide (TiO2), tin oxide (SnO), zinc oxide (ZnO) or cadmium sulfide (CdS) (comprising said materials, Para. 74-75).
Jindal does not specifically teach, 
the layer being an intermediate layer.
However, it is noted that Jindal does teach, 
wherein a layer in between the capping layer and absorber layers may comprise tin oxide (Para. 74-75).
Referring to Kosuke, Kosuke teaches,
the application of titanium oxide (TiO2) with layer 13 to further protect the underlying multilayer reflective film (Para. 20).  Additionally, Kosuke teaches the application for antireflective properties (Para. 26).
In view of such teachings of Jindal and Kosuke, 
it would have been obvious to one of ordinary skill in the art at the time of the invention for a layer disposed between the capping layer and absorbing layers to be used as an intermediate layer.  Furthermore, it would have been obvious to use the layer being formed of the claimed materials due to their known favorable use in optical performance (i.e. increasing absorption efficiency) and chemical stability (or etch selectivity properties) in fabrication and the targeted device functions (see MPEP § 2144.07).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jindal and further in view of Tsutomu and Nam Kee Soo [KR 20150105059 A; additional English translation from eSpacenet.com starting on page 25 of attached reference] (hereinafter Nam Kee Soo).

Regarding claim 4, Jindal teaches,
the absorber layer (comprising absorber layer pairs 420a-420f, Fig. 5, Para. 73).
Jindal does not specifically teach,
wherein the absorber layer includes one or more of Li, Be or C.
Referring to Nam Kee Soo, Nam Kee Soo teaches,
the reflective mask of claim 1, wherein the absorber layer (312, Fig. 3) includes one or more of Li, Be or C (Para. 15 and 36-37).
In view of such teachings of Jindal and Nam Kee Soo, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the absorber layer of the claimed composition for the known optical properties (i.e. reflectivity; increase in absorption) and structural stability or chemical resistivity favorable to the intended performance of the device (see MPEP § 2144.07).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jindal and further in view of Tsutomu, Hayashi [US 2013/0196255 A1] (hereinafter Hayashi), and Kataoka [US 2022/0091498 A1] (hereinafter Kataoka).

Regarding claim 5, Jindal teaches,
the absorber layer (comprising absorber layer pairs 420a-420f, Fig. 5, Para. 73).
Jindal does not specifically teach, 
wherein the absorber layer includes the CrON layer, in which a nitrogen amount is greater than an oxygen amount.
However, it is noted that Jindal teaches, 
wherein the absorber layer includes chromium (Cr) or chromium nitride (CrN) (Para. 74-75).
Referring to Hayashi, Hayashi teaches, 
the reflective mask of claim 1, wherein a layer (layers of light shielding layer 6, Fig. 1) includes the CrON layer, in which a nitrogen amount is greater than an oxygen amount (wherein the total content of O to N is 20-40% [or compositional ratio of 3:7-2:8], Para. 205).
Referring to Kataoka, Kataoka teaches,
the reflective mask of claim 1, wherein the absorber layer (4, Figs. 1) includes the CrON layer, in which a nitrogen amount is greater than an oxygen amount (Para. 104 and 109).
In view of such teachings of Jindal, Nam Kee Soo, Hayashi, and Kataoka,
it would have been obvious to one of ordinary skill in the art at the time of the invention to the use of compositions wherein nitrogen content is higher than oxygen content to optimize optical parameters such as increased ultraviolet radiation absorption with structural and chemical stability (i.e. enhance etching selectivity of the layer), (see MPEP § 2144.07).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jindal and further in view of Tsutomu, Kosuke, Hayashi, and Kataoka.

Regarding claim 13, Jindal teaches,
the absorber layer (comprising absorber layer pairs 420a-420f, Fig. 5, Para. 73).
Jindal does not specifically teach, 
wherein the absorber layer includes the CrON layer, in which a nitrogen amount is greater than an oxygen amount.
However, it is noted that Jindal teaches, 
wherein the absorber layer includes chromium (Cr) or chromium nitride (CrN) (Para. 74-75).
Referring to Hayashi, Hayashi teaches, 
the reflective mask of claim 9, wherein a layer (layers of light shielding layer 6, Fig. 1) includes the CrON layer, in which a nitrogen amount is greater than an oxygen amount (wherein the total content of O to N is 20-40% [or compositional ratio of 3:7-2:8], Para. 205).
Referring to Kataoka, Kataoka teaches,
the reflective mask of claim 9, wherein the absorber layer (4, Figs. 1) includes the CrON layer, in which a nitrogen amount is greater than an oxygen amount (Para. 104 and 109).
In view of such teachings of Jindal, Nam Kee Soo, Kosuke, Hayashi, and Kataoka,
it would have been obvious to one of ordinary skill in the art at the time of the invention to the use of compositions wherein nitrogen content is higher than oxygen content to optimize optical parameters such as increased ultraviolet radiation absorption with structural and chemical stability (i.e. enhance etching selectivity of the layer), (see MPEP § 2144.07).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. [US 2017/0351169 A1] (hereinafter Yu) and further in view of Tsutomu.

Regarding claim 17, the Yu teaches,
a method of manufacturing a reflective mask (300, Fig. 12, Para. 61-68), the method comprising: 
forming a photo resist layer over a mask blank (step 302, Fig. 12); 
patterning the photo resist layer (step 306, Fig. 12); 
patterning the hard mask layer by using the patterned photo resist layer (step 308, Fig. 12, wherein the material layer is comprised of the hard mask layer [see below reference to Figs. 3-5], see also wherein the EUV mask for photoresist patterning is described in Figs. 1, 3, 4, and 8, Para. 64); 
patterning the absorber layer by using the patterned hard mask layer (step 308, Fig. 12, wherein the material layer is also comprised of the absorber layer [see below reference to Figs. 3-5], wherein it would have been known to continue patterning through the hard mask layer to expose specified regions of the absorber layer); and 
introducing an additional element into the patterned absorber layer (226, Fig. 8, Para. 50).
Yu does not specifically teach in one figure,
the mask blank including a substrate, a reflective multilayer on the substrate, a capping layer on the reflective multilayer, an absorber layer on the capping layer and a hard mask layer, the absorber layer being made of Cr, CrO or CrON, and
wherein a converted absorber layer is formed by the introduction of an additional element.
However, Yu does teach in Fig. 3, Para. 30, Fig. 4, Para. 30 and 33-34 and Fig. 8, Para. 50-55,
hard mask blanks (150 and 160, respectively; and formation of said masks [Fig. 5, Para. 36-43 and Fig. 6, Para. 44-52]), wherein mask blank material layers are material layers (Para. 30, 33, 41) comprised of a reflective multilayer (104) on the substrate (102), a capping layer (106) on the reflective multilayer (104), an absorber layer (108) on the capping layer (106) and a hard mask layer (110, Fig. 3 and 162, Fig. 4), the absorber layer (108) being made of Cr, CrO or CrON (Para. 39).
Furthermore, Yu also teaches in Fig. 6, Para. 44-52 and Fig. 8 [being similar to Fig. 4], Para. 50 and 54-55, 
the method of forming the mask blanks (150 and 160, respectively), and introducing an additional element through the etched regions of the absorption layer (226, Fig. 8, Para. 50). 
Referring to Tsutomu, Tsutomu analogously teaches,
a method of manufacturing a reflective mask (Figs. 1(a)-1(d)), the method comprising:
introducing an additional element (i.e. nitrogen or oxygen) into the patterned absorber layer to form a converted absorber layer (Para. 20).
In view of such teachings of Yu and Tsutomu,
it would have been obvious to one of ordinary skill in the art at the time of the invention to use Yu’s taught method of patterning layers in Fig. 12 with the method of forming the mask blank in Fig. 6 to achieve the complete patterned reflective mask of Fig. 8.  Additionally, it would have been known to further dope or add select materials into the absorber layer; adding material after previous etching to prevent undesirable over etching or undesirable impurity contamination, to optimize the fabrication of the structure (i.e. reducing process steps while minimizing costs via material processes with etch selectivity) (see § MPEP 2144.07).

Regarding claim 18, the Yu teaches,
the method of claim 17, wherein the additional element is nitrogen (Para. 50-51).

Regarding claim 19, the Yu teaches,
the method of claim 18, wherein the nitrogen is introduced by an ion implantation operation (wherein all doping features may be achieved using processes such as ion implantation, Para. 61 and 68).

Regarding claim 20, the Yu teaches,
the method of claim 18, wherein the nitrogen is introduced by a plasma process (Para. 50).

Allowable Subject Matter

Claims 6-7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding dependent Claim 6 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein a size of an outer periphery of the absorber layer is smaller than a size of an outer periphery of the substrate in plan view,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Regarding dependent Claim 14 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein a size of an outer periphery of the absorber layer is in a range from 138 mm × 138 mm to 142 mm × 142 mm in plan view, and a size of an outer periphery of the reflective multilayer is in a range from 148 mm × 148 mm to 152 mm × 152 mm in plan view,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 15 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “the region having a volume of 1 nm3-10 nm3,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Kinoshita et al.  			[US 2005/0238922 A1]
Masafumi 			[JP 2011187804 A]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819